

EXHIBIT 10-9


TEGNA Inc.
Executive Severance Plan
 
1.Purpose of Plan.  The purpose of this TEGNA Inc. Executive Severance Plan (the
“Plan”) is to provide individuals who are designated as Participants in the Plan
by the Executive Compensation Committee (the “Committee”) of the Board of
Directors of the Company (the “Board”) severance benefits in the event of
certain involuntary terminations of employment.
 
2.Certain Defined Terms.  Certain terms used herein have the definitions given
to them in the first place in which they are used, and all other defined terms
have the meanings set forth below in this Section 2.
 
(a)
“Annual Base Salary” means a Participant’s regular rate of annual base salary as
in effect immediately preceding such Participant’s Qualifying Termination.

 
(b)
“Cause” means a termination of a Participant’s employment following the
occurrence of any of the following events, each of which shall constitute a
“Cause” for such termination:

 
(i)
any material misappropriation of funds or property of the Company or its
affiliate by the Participant;

(ii)
unreasonable and persistent neglect or refusal by the Participant to perform his
or her duties which is not remedied within thirty (30) days after receipt of
written notice from the Company;

(iii)
conviction, including a plea of guilty or of nolo contendere, of the Participant
of a securities law violation or a felony; or

(iv)
material violation of the Company’s employment policies by a Participant.

 
(c)
“Qualifying Termination” means an involuntary termination of a Participant’s
employment by the Company (other than for Cause).  Any determination as to
whether a termination is a Qualifying Termination shall be made in the
reasonable, good faith discretion of the Committee.  In no event shall a
Participant’s voluntary termination or a termination due to a Participant’s
death or disability constitute a Qualifying Termination under this Plan. 
Additionally, a Qualifying Termination shall not occur if the Participant’s
employment is terminated in connection with a restructuring, reorganization,
redundancy, merger, acquisition, sale, spinoff, outsourcing, transfer, or other
similar condition or transaction, in such circumstances where the Participant is
offered employment by the Company, a successor organization or other entity
related to the transaction with an Annual Base Salary that is not materially
less






--------------------------------------------------------------------------------




than that paid to the Participant prior to such change. The Company shall
provide written notice of the Qualifying Termination, and the date of a
Qualifying Termination shall be the Participant’s separation from service with
the Company in accordance with the notice.


(d)
“Severance Multiple” means (i) with respect to a Participant who is the Chief
Executive Officer of the Company, two (2); (ii) with respect to a Participant
who is a member of the Company Leadership Team and also reports directly to the
Company’s Chief Executive Officer, one and one half (1.5); and (iii) for other
Participants, one (1).

 
3.Eligible Employees.  This Plan shall apply solely with respect to the
Company’s executives who are designated by the Board or the Committee as
participants (the “Participants”).  Designation as a Participant shall be
effective as of the date of such Board or Committee action. The Committee and
the Board reserve the right to add new Participants or terminate the
participation of a Participant at any time and in its sole discretion; provided
that a Participant will not be removed from participation in the Plan without at
least six (6) months advance notice.
 
4.Term of the Plan.  This Plan shall be effective commencing on December 8,
2015, and shall continue until the Committee terminates the Plan; provided, that
the termination of the Plan shall not affect any unsatisfied obligations under
this Plan that have arisen prior to the termination with respect to Participants
who have received notice of a Qualifying Termination prior to the termination.
 
5.Administration of the Plan.  This Plan shall be administered by the Committee
or its delegee.  All actions taken and all determinations by the Committee shall
be final and binding on all persons claiming any interest in or under this Plan.
 
6.Amendment or Termination of Plan.  Following the Effective Date, the Committee
and the Board reserve the right to amend or terminate the Plan at any time;
provided that the amendment or termination of this Plan shall not affect any
obligations under this Plan that have arisen prior to the date of such amendment
or termination and no reduction in the benefits under this Plan through a plan
amendment or plan termination shall become effective unless the Company provides
at least six (6) months advance written notice to the affected Participants.
 
7.Benefits under this Plan.  Upon a Qualifying Termination, a Participant shall,
subject to the terms and conditions of this Plan including Section 8, be
entitled to receive a severance payment (the “Severance Amount”) equal to
(a) the Participant’s Severance Multiple, multiplied by (b) sum of the
Participant’s Annual Base Salary, plus the average annual bonus the Participant
earned with respect to the three fiscal years immediately prior to the fiscal
year in which the Qualifying Termination occurs.  In addition, a Participant
shall be paid in accordance with normal payroll practices all earned but unpaid
compensation, accrued vacation, accrued but unreimbursed expenses required to be
reimbursed through the date of termination, and a prorated


2



--------------------------------------------------------------------------------




portion of the Participant’s annual bonus for the fiscal year in which the
Participant is terminated based on actual performance and paid at the time that
annual bonuses are paid to similarly situated executives (the “Accrued
Obligations”).  Notwithstanding the foregoing, in the event that a Participant
experiences a Qualifying Termination under circumstances that entitle the
Participant to compensation and benefits under the TEGNA Inc. Transitional
Compensation Plan or the TEGNA Inc. 2015 Change in Control Severance Plan
(collectively, the “Transitional Plans”), the Participant shall receive
compensation and benefits under the Transitional Plans and not under this Plan.
In the event that a Participant is eligible to receive a benefit under this Plan
and the TEGNA Leadership Team Transition Severance Plan, the Participant’s
Severance Amount under this Plan shall be reduced by the Participant’s severance
amount under the TEGNA Leadership Team Transition Severance Plan (but not below
zero).
 
8.Release Requirement.  A Participant shall not be entitled to the Severance
Amount unless the Participant has signed and not revoked, within thirty (30)
days after the date of such Participant’s Qualifying Termination, a release and
covenant agreement substantially in the form attached hereto as Exhibit A (the
“Release and Restrictive Covenant Agreement”). The Participant shall forfeit all
rights under this Plan if such Agreement is not executed and irrevocable by that
date.
 
9.Timing and Form of Payment of Severance Amount.  Subject to the Release and
Restrictive Covenant Agreement becoming effective and irrevocable no later than
the thirtieth (30th) day after the date on which a Participant’s Qualifying
Termination occurs, the Severance Amount shall be payable in a lump sum on the
thirtieth (30th) day after the date of the Participant’s Qualifying Termination.


10.No Mitigation/Offset.  A Participant shall not be required to mitigate
damages or the amount of any payment provided for under this Plan by seeking
other employment or otherwise, nor shall any payments hereunder be subject to
offset in respect of any claims that the Company may have against a Participant,
nor shall the amount of any payment provided for under this Plan be reduced by
any compensation earned as a result of such Participant’s employment with
another employer.
 
11.Legal Expenses.  If, with respect to any alleged failure by the Company to
comply with the terms of this Plan, a Participant institutes or responds to
legal action to assert or defend the validity of, enforce his or her rights
under, or recover damages for breach of the terms of this Plan or, following
termination of employment, the Release and Restrictive Covenant Agreement, and
thereafter the Company is found in a judgment no longer subject to review or
appeal to have breached this Plan or, following termination of employment, the
Release and Restrictive Covenant Agreement in any material respect, then the
Company shall indemnify the Participant for his or her reasonable attorneys’
fees and costs in connection with such legal action and such indemnification
payment shall be made within 60 days after such judgment.
 
12.Severability; Waiver.  If any provision of this Plan or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions of this Plan which can be given
effect without the invalid or unenforceable provision,


3



--------------------------------------------------------------------------------




and to this end the provisions of this Plan are to be severable.  No waiver by
either party of any breach by the other party of any provision or conditions of
this Plan shall be deemed to be a waiver of any other provision or condition at
the same or any prior or subsequent time.
 
13.Employment Status.  This Plan does not constitute a contract of employment or
impose on a Participant or the Company or its subsidiaries any obligation to
retain the Participant as an employee or change the status of such Participant’s
employment to anything other than “at will”.  The Company reserves the right to
terminate a Participant for any or no reason at its convenience.
 
14.Tax Withholdings.  The Company may withhold from any payments due to a
Participant hereunder, such amounts as the Company may determine are required to
be withheld under applicable federal, state and local tax laws.
 
15.Section 409A.
 
(a)
General.  It is intended that payments and benefits made or provided under this
Plan shall not result in penalty taxes or accelerated taxation pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Plan shall be interpreted and administered in accordance with that intent. 
If any provision of the Plan would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception.  For purposes of the limitations
on nonqualified deferred compensation under Section 409A of the Code, each
payment of compensation under this Plan shall be treated as a separate payment
of compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception or any other
exception or exclusion under Section 409A of the Code.  In no event may a
Participant, directly or indirectly, designate the calendar year of any payment
under this Plan.  Despite any contrary provision of this Plan, any references to
termination of employment or date of termination shall mean and refer to the
date of a Participant’s “separation from service,” as that term is defined in
Section 409A of the Code and Treasury regulation Section 1.409A-1(h).

 
(b)
Delay of Payment.  Notwithstanding any other provision of this Plan to the
contrary, if a Participant is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the termination date), any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is otherwise due to a Participant under this Plan
during the six (6)-month period immediately following a Participant’s separation
from service (as determined in



4



--------------------------------------------------------------------------------




accordance with Section 409A of the Code) on account of a Participant’s
separation from service shall be accumulated and paid to such Participant on the
first (1st) business day of the seventh (7th) month following such Participant’s
separation from service (the “Delayed Payment Date”).  If such Participant dies
during the postponement period, the amounts and entitlements delayed on account
of Section 409A of the Code shall be paid to the personal representative of such
Participant’s estate on the first to occur of the Delayed Payment Date or thirty
(30) calendar days after the date of his or her death.
 
16.Successors.  This Plan shall be binding upon the successors and assigns of
the Company.
 
17.Governing Law.  This Plan shall be governed by and construed under and in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of laws.




Dated: December 8, 2015                TEGNA INC.


By: /s/ Kevin E. Lord                    
Name:     Kevin E. Lord
Title:     Senior Vice President and Chief Human
Resources Officer










5



--------------------------------------------------------------------------------





Exhibit A
Release of Claims and Restrictive Covenant Agreement
 
This Release of Claims and Restrictive Covenant Agreement (this “Agreement”) is
entered into by you [___________________] and TEGNA Inc. (the “Company”) in
connection with your separation from employment with the Company and in
accordance with the TEGNA Inc. Executive Severance Plan (the “Plan”). 
Capitalized terms used and not defined herein shall have the meanings provided
in the Plan. You and the Company agree to the following:
 
(1)Date of Termination. Your final day as an employee of the Company is
_______________, 20__ (the “Date of Termination”).
 
(2)Severance Amount.  Provided that you execute this Agreement, do not later
revoke your acceptance, and that this Agreement becomes effective and
non-revocable on or before _____________, 20__, you will receive a lump sum cash
payment in the amount of $_________, less legally-required withholdings, payable
on _____________. 
 
(3)Release Deadline.  You will receive the benefit described in paragraph 2
above only if you sign this Agreement on or before ______________, 20__.  In
exchange for and in consideration of the benefits offered to you by the Company
in paragraph 2 above, you agree to the terms of this Agreement.
 
(4)Release of Claims.  You agree that this is a full and complete Release of
Claims.  Accordingly, you and the Company agree as follows:
 
(a)
The Release of Claims means that you agree to give up forever any and all legal
claims, or causes of actions, you may have, or think you have, against the
Company, any of its subsidiaries, related or affiliated companies, including any
predecessor or successor entities, and their respective directors, officers, and
employees (collectively, the “Company Parties”).  This Release of Claims
includes all legal claims that arose at any time before or at the time you sign
this Agreement; it also includes those legal claims of which you know and are
aware, as well as any legal claims of which you may not know or be aware,
including claims for breach of contract, claims arising out of any employment
agreement you may have or under the Plan, claims of intentional or negligent
infliction of emotional distress, defamation, breach of implied covenant of good
faith and fair dealing, and any other claim arising from, or related to, your
employment by the Company.  In addition, the Company Parties agree to give up
forever any and all legal claims, or causes of action, they may have or think
they may have against you, including all legal claims that arose at any time
before or at the time you sign this Agreement, whether known to the Company
Parties or not.

 





--------------------------------------------------------------------------------




Notwithstanding the foregoing, by executing this Release of Claims, (i) you will
not forfeit or release your right to receive your vested benefits under the
TEGNA Retirement Plan, the TEGNA 401(k) Savings Plan, the TEGNA Supplemental
Retirement Plan, the TEGNA Inc. 2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010), and the TEGNA Inc. Deferred
Compensation Plan (but you will forfeit your right to receive any further
severance or annual bonus award); any rights to indemnification and advancement
of expenses under the Company’s By-laws and/or directors’ and officers’
liability insurance policies; any other rights under the Plan that are intended
to survive a termination of employment; any legal claims or causes of action
arising out of actions allegedly taken by the Company after the date of your
execution of this Agreement; any rights you have under applicable workers
compensation laws; any benefits or monies paid in the normal course to employees
separating from employment such as payment of accrued but unused vacation and
reimbursement of valid and appropriate business expenses; or any other claims
that cannot lawfully be released; and (ii) none of the Company Parties will
forfeit or release any right to recoup compensation under the claw back
provisions of any plan or policy of the Company or applicable law; any rights
under the Plan which are intended to survive a termination of employment
(including, but not limited to, your restrictive covenant and confidentiality
obligations); any claims based on your fraud or conduct which was committed in
bad faith or arising from your active and deliberate dishonesty; or any legal
claims or causes of action arising out of actions allegedly taken by you after
the date of your execution of this Agreement.  The matters referenced in clauses
(i) and (ii) of this paragraph are referred to as the “Excluded Matters.”
 
(b)
Several laws of the United States and of the Commonwealth of Virginia create
claims for employees in various circumstances.  These laws include the Age
Discrimination in Employment Act of 1967, as amended by the Older Worker Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Family and Medical Leave Act, the Employee Retirement Income
Security Act, the Americans With Disabilities Act, the Genetic Information
Non-discrimination Act, and the Virginia Human Rights Act.  Several of these
laws also provide for the award of attorneys’ fees to a successful plaintiff. 
You agree that this Release of Claims specifically includes any possible claims
under any of these laws or similar state and federal laws, including any claims
for attorneys’ fees.

 
(c)
By referring to specific laws we do not intend to limit the Release of Claims to
just those laws.  All legal claims for money damages, or any other relief that
relate to or are in any way connected with your employment with the Company or
any of its subsidiaries, related or affiliated companies, are



2



--------------------------------------------------------------------------------




included within this Release of Claims, even if they are not specifically
referred to in this Agreement.  The only legal claims that are not covered by
this Release of Claims are the Excluded Matters.
 
(d)
Except for the Excluded Matters, we agree that neither party will say later that
some particular legal claim or claims are not covered by this Release of Claims
because we or you were unaware of the claim or claims, because such claims were
overlooked, or because you or we made an error.

 
(e)
We specifically confirm that, as far as you or the Company know, no one has made
any legal claim in any federal, state or local court or government agency
relating to your employment, or the ending of your employment, with the
Company.  If, at any time in the future, such a claim is made by you or the
Company, or someone acting on behalf of you or the Company, or by some other
person or a governmental agency, you and the Company agree that each will be
totally and completely barred from recovering any money damages or remedy of any
kind, except in the case of any legal claims or causes of action arising out of
any of the Excluded Matters.  This provision is meant to include claims that are
solely or in part on your behalf, or on behalf of the Company, or claims which
you or the Company have or have not authorized.

 


(5)Restrictive Covenants.
 
(a)
You agree that in consideration for the payment under paragraph 2 above, for a
period of twelve (12) months after the Date of Termination (the “Restricted
Period”), you will not, without the written consent of the Company, obtain or
seek a position with a Competitor (as defined below) in which you will use or
are likely to use any confidential information or trade secrets of the Company
including, but not limited to, a position in which you would have duties for
such Competitor within the United States that involve Competitive Services (as
defined below) and that are the same or similar to those duties actually
performed by you for the Company.

 
(b)
You understand and agree that the relationship between the Company and each of
its employees constitutes a valuable asset of the Company and may not be
converted to your own use.  Accordingly, you hereby agree that during the
Restricted Period, you shall not, directly or indirectly, on your own behalf or
on behalf of another person, solicit or induce any employee of the Company to
terminate his or her employment relationship with the Company or any affiliate
of the Company or to enter into employment with another person or entity.  The
foregoing shall not apply to employees who respond to solicitations of
employment directed to the general public or who seek employment at their own
initiative.



3



--------------------------------------------------------------------------------




 
(c)
For purposes of this paragraph 5, “Competitive Services” means the provision of
goods or services that are competitive with any goods or services offered by the
Company as of the date of this Agreement, including, but not limited to
broadcast, digital, internet, and other entertainment, news and information
services, and “Competitor” means any individual or any entity or enterprise
engaged, wholly or in part, in Competitive Services.  The parties acknowledge
that the Company may from time to time during the term of this Agreement change
or increase the line of goods or services it provides, and you agree to amend
this Agreement from time to time to include such different or additional goods
and services to the definition of “Competitive Services” for purposes of this
paragraph 5.

 
(d)
You agree that due to your position of trust and confidence the restrictions
contained in this paragraph 5 are reasonable, and the benefits conferred on you
in this Agreement are adequate consideration, and since the nature of the
Company’s business is national in scope, the geographic restriction herein is
reasonable.

 
(e)
You agree that you will not make any statements, oral or written, or cause or
allow to be published in your name, or under any other name, any statements,
interviews, articles, books, web logs, editorials or commentary (oral or
written) that are critical or disparaging of the Company, or any of their
operations, or any of their officers, employees or directors.  Likewise, the
Company agrees that it will not make, and will use reasonable efforts to ensure
that directors and officers of the Company do not make, any statements, oral or
written, or cause to be published in the Company’s name, any statements,
interviews, articles, editorials or commentary (oral or written) that are
critical or disparaging of you.  It is understood that merely because a personal
statement is made by a Company employee does not mean that it is made “in the
Company’s name”.



(f)
 During the course of your employment and as part of the performance of your
various duties you came into the possession of information which the Company
considers to be Confidential and Proprietary Information and which is not
generally disclosed or made known to the trade or public. This includes, but is
not limited to, information bearing on strategic planning, finances, shareholder
matters, budgets, audience, research, marketing, personnel, management of the
company and its affiliated companies, and relationships with advertisers,
vendors and suppliers. You agree that unless duly authorized in writing by the
Company, you will not at any time divulge or use in connection with any business
activity any trade secrets or confidential and proprietary information first
acquired by you during and by virtue of your employment with the Company. You
agree that you will not



4



--------------------------------------------------------------------------------




retain any copies of such materials, whether in hard copy or electronic copy,
and will not use or disclose to anyone any such Confidential or Proprietary
Information, in any form.


(g)
You acknowledge that a breach of this paragraph 5 would cause irreparable injury
and damage to the Company which could not be reasonably or adequately
compensated by money damages, and the Company acknowledges that a breach of
paragraph 5(e) would cause irreparable injury and damage to you, which could not
be reasonably or adequately compensated by money damages.  Accordingly, each of
you and the Company acknowledges that the remedies of injunction and specific
performance shall be available in the event of such a breach, and the
non-breaching party shall be entitled to money damages, costs and attorneys’
fees, and other legal or equitable remedies, including an injunction pending
trial, without the posting of bond or other security.  Any period of restriction
set forth in this paragraph 5 shall be extended for a period of time equal to
the duration of any breach or violation thereof.

 
(h)
In the event of your breach of this paragraph 5, in addition to the injunctive
relief described above, the Company’s remedy shall include the forfeiture or
return to the Company of any payment made or due to you or on your behalf under
paragraph 2 above.

 
(i)
In the event that any provision of this paragraph 5 is held to be in any respect
an unreasonable restriction, then the court so holding may modify the terms
thereof, including the period of time during which it operates or the geographic
area to which it applies, or effect any other change to the extent necessary to
render this paragraph 5 enforceable, it being acknowledged by the parties that
the representations and covenants set forth herein are of the essence of this
Agreement.

 
(6)Protected Rights. This Agreement, and the Release of Claims, will not prevent
you from filing any future administrative charges or complaints with the
Securities and Exchange Commission (SEC), the National Labor Relations Board
(NLRB), the United States Equal Employment Opportunity Commission (EEOC) or a
state fair employment practices (FEP) agency about a potential violation of
federal or state law or regulation. Nor does this Agreement and Release of
Claims prevent you from communicating with the NLRB, EEOC, SEC or any other
federal governmental agency or from participating in or cooperating with the
NLRB, EEOC or a state FEP agency, SEC or other federal government agency in any
investigation or legal action undertaken by that agency, including providing
documents or other information, without notice to the Company. This does not
mean that you may collect any monetary damages or receive any other remedies
from charges filed with or actions by the NLRB, EEOC or a state FEP agency; such
an individual award of damages or remedies would be precluded by paragraph 4(e)
above. However, this Agreement, and the Release of Claims, does not limit your
right to receive an award for information provided to the SEC related to a
possible violation of the


5



--------------------------------------------------------------------------------




federal securities laws. In addition, notwithstanding any provisions of this
Agreement or Company policy regarding the disclosure of trade secrets or
confidential information, pursuant to section 7 of the Defend Trade Secrets Act
of 2016 (“DTSA”), you cannot be held criminally or civilly liable under any
federal or state trade secret law for disclosure of a trade secret if that
disclosure is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to any attorney, and for the sole
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or similar proceeding, provided
that filing is made under seal.


(7)Cooperation.  You agree to fully cooperate and assist the Company in the
defense of any investigations, claims, charges, arbitrations, grievances, or
lawsuits brought against the Company or any of its operations, or any officers,
employees or directors the Company or any of its operations, as to matters of
which you have personal knowledge necessary, in the Company’s judgment, for the
defense of the action.  You agree to provide such assistance reasonably
consistent with the requirements of your other obligations and the Company
agrees to pay your reasonable out-of-pocket expenses incurred in connection with
this assistance and such expenses will be paid in accordance with Treasury
Regulation 1.409A-3(i)(1)(iv)(A).  The Company agrees to fully cooperate and
assist you in the defense of any third-party claims, charges, arbitrations,
grievances or lawsuits brought against you as a co-defendant with the Company or
any of its operations, officers, employees or directors, except with respect to
any such matters arising out of clause (ii) of the Excluded Matters.
 
(8)Entire Agreement.  You agree that this Agreement contains all of the details
of the agreement between you and the Company with respect to the subject matter
hereof.  Nothing has been promised to you, either in some other written document
or orally, by the Company or any of its officers, employees or directors, that
is not included in this Agreement.


(9)No Admission. Nothing contained in this Agreement will be deemed or construed
as an admission of wrongdoing or liability on the part of Company Parties.


(10)Governing Law and Venue. All matters affecting this Agreement, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. The parties agree to submit to
the jurisdiction of the federal and state courts sitting in Delaware, for all
purposes relating to the validity, interpretation, or enforcement of this
Agreement.


(11)Time to Consider; Effectiveness.  Please review this Agreement carefully. 
We advise you to talk with an attorney before signing this Agreement.  So that
you may have enough opportunity to think about this offer, you may keep this
Agreement for twenty-one (21) days from the date of termination of your
employment.  You acknowledge that this Agreement was made in connection with
your participation in the Plan and was available to you both prior to and
immediately at the time of your termination of employment.  For that reason you
acknowledge and agree that the twenty-one (21)-day consideration period
identified in this paragraph commenced to run, without any further action by the
Company immediately upon your being


6



--------------------------------------------------------------------------------




advised of the termination of your employment.  Consequently, if you desire to
execute this Agreement, you must do so no later than _______________, 20__. 
Should you accept all the terms by signing this Agreement on or before
_____________, 20__, you may nevertheless revoke this Agreement within seven
(7) days after signing it by notifying ___________________________ in writing of
your revocation.  We will provide a courtesy copy to your attorney, if you
retain one to represent you. If you choose to retain counsel to review and
advise you concerning this Agreement that shall be considered a personal expense
on your part and not be reimbursed or indemnified.  If you wish to accept this
Agreement, please confirm your acceptance of the terms of the Agreement by
signing the original of this Agreement in the space provided below.  The
Agreement will become effective, and its terms will be carried out beginning on
the day following the seven (7)-day revocation period.
 
(12)Knowing and Voluntary.  By signing this Agreement you agree that you have
carefully read this Agreement and understand its terms.  You also agree that you
have had a reasonable opportunity to think about your decision, to talk with an
attorney or advisor of your choice, that you have voluntarily signed this
Agreement, and that you fully understand the legal effect of signing this
Agreement.






 
 
 
 
Date:
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
TEGNA INC.
 
 
 
 
 
 
 
By:
 
 
 
Title:
 
 
 
 



7

